Citation Nr: 0008599	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  92-18 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a claim of service connection for a stab wound of the back, 
to include the issue of whether the November 1989 decision is 
final.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for left leg edema, 
variously diagnosed as phlebitis and deep vein thrombosis. 


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1991 decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claims 
of service connection for a seizure disorder and left lower 
extremity edema (variously diagnosed as phlebitis and deep 
vein thrombosis), and also denied his application to reopen 
his claim of service connection for a stab wound of his lower 
back for failure to present new and material evidence.

A hearing before the undersigned Board Member was held at the 
RO in July 1992, at which the veteran presented relevant oral 
testimony in support of his claims.  In June 1993, the case 
was remanded to the RO for additional development.  After 
these developments were carried out, the case returned to the 
Board's possession.  

In June 1996, the Board found that another remand was 
necessary to address an additional relevant issue regarding 
the veteran's application to reopen his stab wound claim.  
The Board noted that the veteran's original claim of service 
connection for a stab wound of the back was denied in a 
November 1989 RO decision, and that notice of this decision 
was sent in December 1989 to an address on Potter Street.  
However, prior to the decision, in August 1989, the veteran 
listed his address as a post office box number in a written 
statement in support of his claim.  The documents in the 
claims files show that the Potter Street address was reported 
by him in correspondence dated in July 1989 and previously.  
Since the issue arose as to whether the November 1989 
decision became final in view of the decision not being sent 
to the latest address of record, the issue regarding the stab 
wound was enlarged to include the issue of the finality of 
the November 1989 decision.  The case was thus remanded to 
the RO in June 1996 to address this additional question, as 
well as to undertake further evidentiary and procedural 
development of the veteran's claims.  

Following the above developments, the RO affirmed the prior 
denials of all the issues on appeal, and determined that the 
veteran had received proper notice of the November 1989 RO 
decision, and that it was therefore final.  The case was 
returned to the Board's custody in December 1999, and the 
veteran now continues his appeal.

By rating action of June 1998, secondary service connection 
was denied for left leg edema.  The notice to the veteran did 
not make it clear that he had to file a specific notice of 
disagreement as to the secondary service connection issue.  
This issue is referred to the RO for appropriate action.  As 
there is no notice of disagreement on this issue, it need not 
be addressed in connection with this decision.  In this 
regard, it is a notice of disagreement that puts an issue in 
appellate status.  Moreover, this issue is not inextricably 
intertwined with any issue of record.


FINDINGS OF FACT

1.  By RO decision in November 1989, service connection for a 
stab wound of the back was denied.

2.  The veteran received written notice of the November 1989 
RO decision; however, he failed to file a timely appeal 
therefrom and that decision is final.

3.  Evidence received since the November 1989 RO decision, 
with regard to the claim of entitlement to service connection 
for a stab wound of the back, consists of the veteran's oral 
testimony, assorted private and VA medical reports, and 
medical records from the Social Security Administration, 
which have not been reviewed previously by VA.

4.  The evidence received since the November 1989 RO decision 
is cumulative or redundant, or, when viewed by itself or in 
connection with evidence previously assembled, is not 
significant towards fairly deciding the merits of the claim 
of service connection for a stab wound of the back.

5.  There is no competent evidence of a plausible claim for 
service connection for a seizure disorder.

6.  There is no competent evidence of a plausible claim for 
service connection for left leg edema, variously diagnosed as 
phlebitis and deep vein thrombosis. 


CONCLUSIONS OF LAW

1.  The November 1989 RO decision denying service connection 
for a stab wound of the back is final.  38 C.F.R. § 3.104(a) 
(1999).

2.  The additional evidence received subsequent to the 
November 1989 decision denying the veteran's claim of service 
connection for a stab wound of the back is not new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a seizure disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for left leg edema, variously 
diagnosed as phlebitis and deep vein thrombosis.  
38 U.S.C.A. § 5107(a) (West 1991). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that his head, 
face, neck, neurological system, lower extremities, 
cardiovascular system and musculoskeletal system were 
reported to be normal on Army enlistment examination in June 
1962.  The only scar observed on examination was a keloidal 
scar on the veteran's right upper arm which he attributed to 
a laceration injury sustained prior to enlistment, in an 
automobile accident which reportedly occurred in Bessemer, 
Alabama, in May 1961.  On his medical history report, he 
denied having frequent or severe headaches, dizziness or 
fainting spells and epilepsy.

The records show that during the veteran's active duty, in 
December 1964, he was treated for complaints of headaches and 
neuralgia of his upper left extremity, and also for right 
knee complaints, with a reported history of a right knee 
injury in 1962 and again in January 1963.  In December 1964, 
he also received treatment for a superficial abrasion of his 
left upper eyelid and an accompanying hematoma of the lateral 
aspect of the sclera.  The diagnosis was subconjunctival 
hemorrhage and he was observed as an inpatient for two days.  
Thereafter, having had a satisfactory hospital course, he was 
returned to active duty with no discharge medications. 

The report of the veteran's separation examination in April 
1965 shows normal findings on clinical evaluation of his 
head, face, neck, neurological system, lower extremities, 
cardiovascular system and musculoskeletal system.  No 
physical defects were observed or noted.  On the accompanying 
medical history, he described his health as good and reported 
that he had leg cramps and a "trick" knee, but denied 
having frequent or severe headaches, dizziness or fainting 
spells and epilepsy.  He reported that he had been injured in 
car accidents which occurred in May 1962 and in December 
1964.  The medical examiner noted in the veteran's history 
that his leg cramps were due to walking for extended periods, 
and that the leg cramps had been treated and were not 
significant.  The physician also noted that the history of 
tricked knee was due to the 1962 car accident and that it had 
been treated and was not significant.  On separating from 
service in June 1965, the veteran affirmed in a signed 
statement that there had been no change in his medical 
condition since the April 1965 examination, and that he was 
not suffering from any defect or deformity not then recorded.

The veteran's DD214 Form shows that his military occupational 
specialty (MOS) during his period of active service with the 
U.S. Army was as a Medical Specialist, and that this MOS 
corresponded to the occupation of a hospital attendant in the 
civilian sector.  His rank on leaving service is shown to 
have been that of a Private, First Class.

In a January 1976 written statement in support of a claim for 
a retroactive educational allowance for additional 
dependents, the veteran reported that after he separated from 
service, he earned an Associates of Arts degree in June 1971 
from Highland Park College, and then he enrolled in Wayne 
State University with the intent of earning a B.A. degree in 
economics.  He reported that in January 1975, he transferred 
to the University of Nebraska.

In November 1980, the veteran filed his first claim for VA 
compensation for medical disability, in which he claimed 
entitlement to service connection for hypertension and a skin 
fungus.  No other disability was claimed by him.  

VA medical records, dated from 1976 to 1980, show that the 
veteran was treated for hypertension, tinea cruris, obesity 
and recurrent low back pain.  These reports also show that 
the veteran had been employed at that time as a truck driver.  
No episode of injury or trauma involving the back was 
mentioned in these reports.

Private medical records from Creighton University Hospital, 
dated in 1979, show that the veteran was treated for 
hypertension, low back pain and tinea cruris.  The records 
also show that the veteran was treated for back pain in April 
1979, after having reported a history of gradual onset of 
back symptoms four to five weeks earlier, without recalling 
any specific injury.  At the time, he was employed in a 
packing house.

In 1981, the RO received additional copies of the veteran's 
service medical records.  This collection included the report 
of his medical examination for airborne training, dated in 
January 1963, which shows a normal neurological system, 
cardiovascular system, head, face and neck, lower extremities 
and musculoskeletal system, and he was deemed to have been 
medically qualified for airborne training.

Included in the above collection is the report of a May 1963 
radiographic report of the veteran's right knee which shows 
that there were no bone or joint abnormalities found on X-
ray.  The medical records show that he received treatment for 
his right knee on several occasions throughout 1963, 
including receiving an injection of corticosteroid.  Two 
physical profile reports, dated in September 1963 and 
November 1963, show that he was temporarily excused from 
performing strenuous physical activities due to an 
unspecified medical condition affecting his lower 
extremities.  

VA medical records, dated in 1981, show that the veteran had 
been treated for psychiatric complaints and was prescribed 
medication.  A private medical report, received by VA in 
March 1983, shows that a private physician examined the 
veteran in August 1979 for low back complaints.  During the 
examination, the veteran was very hostile towards the 
physician and was uncooperative.  This report shows that X-
rays revealed no bony pathology of the veteran's spine and, 
as far as could be determined, there was no evidence of an 
orthopedic disability on physical examination.

In May 1986, the veteran filed a claim for service connection 
for residuals of a stab wound of the low back.  In the same 
claim, he contended that he had phlebitis in his lower 
extremities and epilepsy as a result of the stab wound.  

In a July 1989 written statement, the veteran listed his 
mailing address as 2136 Potter, Lincoln, Nebraska 68504.  In 
an August 1989 written statement, the veteran provided 
additional contentions in support of his claim.  He presented 
personal opinions regarding the medical relationship between 
the alleged stab wound of his lower back and the occurrence 
of blood clots and phlebitis in his left lower extremity.  In 
the August 1989 statement, the veteran listed his mailing 
address as Post Office Box 80141.  Thereafter, in a November 
1989 RO decision, his claim of service connection for a stab 
wound of the back was denied on the merits.  No other issue 
was addressed.  Notice of this adverse decision and his 
appellate rights was sent to the veteran in a December 1989 
letter addressed to 2136 Potter, Lincoln, Nebraska 68504.  At 
approximately the same time, the RO received a written 
statement from the veteran, dated in November 1989, in which 
he listed his mailing address as 1431 D Street, Lincoln, 
Nebraska.  The documents associated with the file do not show 
that the December 1989 notification letter was returned to 
the RO as undeliverable.  At that time, the veteran did not 
have or designate a representative.  (The file also shows 
that as late as June 1990, the RO sent a letter to the 
veteran's address as Post Office Box 80141, Lincoln, Nebraska 
68501, requesting his children's birth records pertaining to 
a pension benefits claim.  The veteran duly responded to the 
request in a July 1990 letter, in which his listed mailing 
address was 1431 D Street, Apartment #11, P.O. Box 80141, 
Lincoln, Nebraska.)

In a letter received by VA from the Social Security 
Administration (SSA) in March 1990, the SSA reported that the 
veteran had been entitled to SSA benefits since August 1985, 
for a psychiatric disability which had been diagnosed as an 
affective disorder.

In November 1990, the RO received additional copies of the 
veteran's service medical records.  In this collection were 
several medical reports which show that in December 1964, he 
sustained a subconjunctival hemorrhage of his left eye and an 
abrasion of his left upper eyelid when he was involved in an 
automobile accident.  These were determined to have been 
incurred while he was in the line of duty.  The medical 
reports note that the veteran was not rendered unconscious 
when he sustained his injuries.  No other pathology affecting 
his head and face were noted in these reports.  The veteran 
was hospitalized for observation for two days and then 
released to return to active duty.

In November 1990, the veteran submitted an application for 
compensation for seizures and for residuals of a stab wound 
at the site of his L7 vertebrae, to include "endema (sic) of 
the left extremity."  The veteran did not specify whether he 
meant his upper or lower left extremity, nor did he mention 
the prior November 1989 RO decision which denied service 
connection for a stab wound of the back.  In various written 
statements in support of his claims, he alleged that he had 
been stabbed in the back by a Marine during a fight which 
occurred while he was serving on temporary duty in Korea in 
October 1962.  He also alleged that his seizures were due to 
a head injury sustained during an in-service automobile 
accident in December 1964.

In a January 1991 decision, the RO contemplated the 
aforementioned evidence and denied the veteran's claims for 
service connection for seizures and "edema of the left 
extremity."  The text of the decision did not specify 
whether this latter disability referred to the arm or the 
leg.  The rating code used referred to phlebitis, but did not 
present any further clarification.  The RO also determined 
that the veteran's claim of service connection for a stab 
wound of the back had been denied previously in a final 
decision, and that he had not submitted new and material 
evidence to reopen the claim.  

In correspondence dated in February 1991, the RO sent the 
veteran notice of denial of the veteran's claims and his 
appellate rights, though it identified one of the issues as 
"edema of the left arm."  The veteran responded with a 
notice of disagreement in March 1991, in which he informed 
the RO that it had misidentified the issue as service 
connection for edema of the left arm when he was, in fact, 
seeking service connection for his left leg.  (Subsequently, 
in a March 1991 statement of the case, the RO specifically 
noted that the veteran's November 1990 claim only sought 
service connection for a disability affecting a left 
extremity, and that he did not specify in his initial claim 
whether he meant his upper or lower extremity.)  The current 
appeal is from this January 1991 decision.

A May 1991 letter from the National Personnel Records Center 
(NPRC) shows that in April 1991, the veteran's congressman 
made an inquiry on the veteran's behalf regarding the 
question of whether or not his service records were lost in a 
fire which occurred at the NPRC's record storage facility on 
July 12, 1973.  The NPRC reported that while 80 percent of 
the records of Army personnel who served from 1912 through 
1959 were lost, the veteran's service records were not 
located in the area which suffered the most damage in the 
fire.  

The report of an August 1991 VA medical examination shows 
that the veteran reported a history of having been stabbed in 
the back while in Korea during active duty.  He claimed that 
since that incident, he had consistent complaints of left-
sided back pain.  In 1985, he developed deep vein thrombosis 
over the proximal region of his left thigh with persistent 
complaints of left leg swelling.  No significant radicular 
symptoms were noted.  Physical examination revealed a small 
stab wound over the veteran's mid-lumbar area which measured 
approximately two centimeter wide.  The impression was status 
post stab wound to the mid lumbar region with no neurologic 
symptoms.

The report of an October 1991 VA examination shows that the 
veteran claimed he was stabbed in the back in 1962 while on 
active duty in Korea.  He reported that during military 
service, he sustained a left eye and head injury and was 
unconscious for two days following a motor vehicle accident 
in Germany.  He reported that he developed seizures around 
1976.  He also reported a history of edema of his left leg.  
Physical examination revealed a well-healed scar on his left 
lower lumbar region which measured approximately two 
centimeters wide, with no defect or palpable tenderness to 
the site of the scar.  A small amount of paraspinal muscle 
spasm was observed, but there was no evidence of 
radiculopathy.  The impressions were mild paraspinous muscle 
irritation but otherwise well healed left lower back stab 
wound; status post phlebitis, left leg, 1985; status post 
blunt head trauma with loss of consciousness, abrasion and 
hemorrhage to left eye; and post-traumatic seizure disorder, 
controlled with Dilantin medication.

In a written statement dated in December 1991, 	[redacted] 
[redacted] reported that he witnessed the veteran appear to have 
an episode of unconsciousness or seizure some time in late 
1975 or early 1976.  Mr. [redacted] recalled that he saw the 
veteran actually fall out of his chair onto the floor, and 
that he required the assistance of several others to help him 
onto his feet.  Mr. [redacted] was unable to recall whether or not 
medical assistance was sought at the time for the veteran.

A collection of VA medical records, dated from 1989 to 1992, 
show that the veteran had received treatment during this 
period for various medical complaints.  Included in this 
collection is a July 1989 VA medical report which shows that 
he had been treated for back pain and seizure disorder, and 
that his history of seizures had dated back to 1983, 
following a head injury which was sustained in a truck 
accident.  Also included is a September 1989 VA medical 
report which shows that he had been treated for diagnoses of 
hypertension, post phlebitic syndrome of the left lower 
extremity, and seizures.  Of significance is a December 1991 
medical report which shows that the veteran complained to a 
VA physician that he had always had back pain, but that he 
denied having any back injury.  Another December 1991 report 
shows that the veteran was treated for leg pain and edema due 
to a diagnosis of venous insufficiency of his left lower 
extremity, and also that he reported a history of a blood 
clot in his left leg in 1985.

At a July 1992 RO hearing before the undersigned traveling 
Board Member, the veteran presented oral testimony in support 
of his claims.  With regard to his seizures, he stated that 
he did not experience any actual seizures during his period 
of military service, but he did sustain a head injury in 
service from an automobile accident in 1964.  He stated that 
he was rendered unconscious for two to three days, and that 
afterwards he experienced headaches, dizziness and fainting 
spells.  He reported that because he was a medic during 
active duty, he realized that he needed to use Dilantin to 
treat these symptoms and thusly he obtained this medication 
on his own while in service.  He stated that he used it ever 
since that time.  In his recollection, he believed that he 
experienced his first seizure occurred approximately three to 
five months after his automobile accident.  He stated that he 
never reported having seizures to any physician in service, 
but just took his medication on his own authority and that he 
obtained his Dilantin from unofficial street sources.  He 
informed the Board Member that following his discharge from 
service, he did not seek any medical treatment from a 
physician for seizures until 1976, at the behest of an 
employer, but it was in 1985 when he first received a 
documented diagnosis of seizure disorder.  

Addressing his stab wound, the veteran testified that this 
was incurred during active duty while he was assigned to the 
Headquarters of the 1st Missile Battalion, 57th Artillery, 
stationed in Artillery Station, Okinawa.  He reported that in 
late 1962 or early 1963, while his unit was on temporary duty 
assignment in Uijongbu, Korea, he and some fellow soldiers 
had gotten involved in a racially-motivated fight with some 
white soldiers and Marines.  He stated that some knives were 
drawn and several stabbings occurred which resulted in 
injuries to some and death for several others.  He reported 
that he had gotten stabbed in the back in the course of this 
fight, sustaining the injury for which he now sought 
compensation.  He reported that he was hospitalized for his 
wound for eleven days, but that he was unable to recall the 
name of the medical facility where he received his treatment.  
He reported that he may have received stitches for his wound, 
and that these were subsequently removed.  Additionally, he 
indicated in his testimony that his unit's location in 
Okinawa was a remote outpost, and that because of this he and 
several other field medics had wide latitude and discretion 
to dispense medication and were not obligated to make 
official notations of such in the service medical records.

The veteran reported that he was deemed disabled by the SSA 
due to a manic-depressive psychiatric disorder, but he 
challenged this diagnosis and asserted that his correct 
diagnosis was a paranoid schizophrenic with homicidal and 
suicidal tendencies.  The veteran reported that he heard 
conflicting stories that his service medical records had been 
destroyed in a fire, and he expressed suspicion and 
frustration towards VA over his uncertainty as to whether or 
not VA had possession of his complete service medical 
records.  He stated that he was able to provide copies of his 
own medical records because he was a medic in service and had 
access to them.  The veteran also reported that after he left 
service, he earned a college degree in economic development, 
and that afterwards he was employed as a truck driver because 
he did not find himself compatible with office work.  He 
stated that he drove trucks for a living until August 1983, 
when he reportedly turned a truck over in Atlanta and had a 
seizure.  He reported that afterwards, no employer would hire 
him to drive their trucks because of his seizure disorder.  

With regard to his leg disability, the veteran reported that 
he developed a blood clot in his left leg in 1985, which 
damaged a vein valve and resulted in chronic pain and 
swelling of this lower extremity.  

A collection of private medical records, dated from 1984 to 
1987, were received by the RO in June 1993, which reflect 
that the veteran had been treated for various medical 
problems, including for seizures and psychiatric illness 
(which included diagnoses of depression, generalized anxiety 
and schizoaffective disorder with paranoid symptoms).  These 
show that in January 1984, the veteran was treated for new 
onset of seizures.  The January 1984 reports show that he had 
sustained a head injury without loss of consciousness 
approximately three to four months earlier, in which he was 
struck on his back and head by a cement bucket which was 
suspended from a crane.  Although he did not lose 
consciousness and was not immediately treated or hospitalized 
following the accident, he suffered subsequent headaches and 
seizures afterward.  The veteran also reported that he had a 
seizure in 1972, but in this regard he was noted to have been 
a poor historian.   

In a November 1993 written statement, the veteran reported 
that he had submitted a list to VA of fourteen names of men 
whom he identified as persons who served with him during 
active duty.  He indicated that these men were witnesses to 
the incident during service in which he was stabbed.  In this 
regard, the claims files contain a list of the fourteen names 
submitted by the veteran, which was received by the RO in 
November 1990.  Associated documents, including the 
determinations of a December 1993 RO decision, show that the 
RO had researched the fourteen names cited, found addresses 
for eight of them, and mailed letters to the eight addresses 
in June 1991.  Some of these were returned by the postal 
service as undeliverable, and as of December 1993, no 
response from the remaining outstanding letters had been 
received.

In a December 1993 written statement to the undersigned Board 
Member, the veteran presented contentions in support of his 
claims and specifically stated that he began to experience 
health problems which he attributed to his period of military 
service as early as in 1975.

In June 1994, the RO received a copy of a private medical 
examination report from Wedgewood Medical Center, dated in 
April 1990.  This report shows that the veteran related a 
history to his physician of having sustained a head injury in 
1983 in a work-related accident, in which he got caught 
between a truck and a 4,000-pound cement bucket suspended 
from a crane and was struck on the head (among other physical 
injuries from this incident).  He reportedly developed a 
seizure disorder following this incident, but he was not seen 
by a physician until 1984 or 1985, when a seizure episode was 
witnessed, and he was on Dilantin therapy since that time.  
The reporting physician also noted that the veteran had a 
history of blood clots in his left thigh, for which he was 
hospitalized and placed on medication in 1985.  

Physical and systemic examination of the veteran shows that 
he had chronic back pain which he attributed to an initial 
stab wound in Korea and afterwards aggravated by his 1983 
injury with the cement bucket.  A small stab wound scar over 
his upper lumbar area was noted on examination.  He also 
reported experiencing swelling of his left leg after walking, 
and mild edema of his left leg was observed on evaluation.  
The pertinent diagnostic impressions were generalized seizure 
disorder, mild chronic back pain, and history of apparent 
deep venous thrombosis of the left leg.  

The report of a private cardiology consultation, dated in 
June 1994, from Cardiology Consultants, P.C., shows that the 
veteran related a history of epilepsy since 1964, 
thrombophlebitis and a pulmonary embolism, and a stab wound 
to his spine (with prior surgery).  Following his 
examination, the reviewing cardiologist's diagnoses of the 
veteran included history of thrombophlebitis with pulmonary 
embolism and idiopathic seizures.

The report of a private neurological consultation from 
Lincoln Neurology, dated in June 1994, shows that the veteran 
reported having a history of seizures beginning in the mid-
1970's, probably around 1976, but it was in 1983 when such 
seizures were first documented in the medical records.  

The report of a June 1994 VA medical examination shows that 
the veteran reported being stabbed in the back during 
military service.  The examiner commented that the veteran 
was a poor historian and was unable to provide details 
regarding exactly which injuries occurred at what time.  The 
physician stated that the veteran's stab wound was located in 
the area of his upper lumbar spine, and was manifested by a 
soft tissue defect in the L1-L2 region in the paraspinous 
muscles, approximately 5 millimeters to the right of the 
spinous processes, which represented a healed scar from a 
previous stab wound.  The paraspinous muscles were otherwise 
intact with no spasms and were only minimally tender to 
palpation.  X-rays revealed the presence of degenerative disc 
disease of the lumbosacral spine.

The report of a June 1994 VA psychiatric evaluation is 
significant for showing that the veteran reported to the 
evaluating psychiatrist that he had served in the U.S. Army 
for approximately three years, with duty in Korea, Okinawa, 
and Germany, and that he did not describe any uniquely 
traumatic experiences from that time, though he admitted that 
he was subjected to various forms of racial discrimination.  
Following his interview with the veteran, the psychiatrist 
diagnosed him with schizoaffective disorder, depressed type, 
and paranoid disorder, persecutory type.  (In a July 1994 
addendum, the psychiatrist reported that he had reviewed the 
veteran's claims files, noted that the records associated 
with the files showed prior assessments of schizoaffective 
disorder or schizophrenia, and stated that in view of these 
determinations, the veteran's psychiatric diagnoses were 
amenable to these prior assessments.)

The report of a June 1994 VA general medical examination 
shows that the veteran reported pertinent histories which 
included seizures, left lower leg edema and a stab wound of 
the back.  According to the veteran, he developed left knee 
and low back pain after having been stabbed in his left lower 
back by a fellow soldier in 1962, while stationed in Korea.  
He alleged that this injury caused him to alter his gait 
which, in turn, led to problems with his left knee.  He also 
alleged that his phlebitis of his left lower extremity, which 
he reported as having been first manifested in 1985, was also 
due to the back stab injury.  Examination of his back 
revealed the presence of a 1 1/2-inch well-healed and 
unretracted scar near the L3 region of his left lower back.  
The pertinent diagnoses were status post stab wound to the 
left L3 lumbar region while stationed in Korea, by history, 
and history of deep venous thrombosis of the left leg in 1985 
or 1986, with resultant dependent peripheral edema and 
secondary venous deficiency. 

In September 1994, the RO received a collection of private 
medical records showing treatment of the veteran for various 
medical complaints for the period from 1974 to 1994.  In this 
collection is a May 1975 report which shows that the veteran 
had entered a hospital emergency room after passing out.  He 
reported that prior to blacking out, he had experienced 
abdominal cramps and nausea.  As he stood up, he felt 
lightheaded and then blacked out.  When he came back to 
consciousness, he found himself lying on the floor with 
vomitus on him, feeling cold, sweaty and tired.  The report 
shows that he was given an examination, but he left the 
hospital without being officially released and no diagnosis 
was given.  

An August 1978 private medical report shows that the veteran 
was treated for cervical muscle strain with headaches after 
he had gotten involved in a motor vehicle accident in the 
previous day.   

A June 1988 private treatment report shows that the veteran 
complained of onset of left leg swelling and discomfort three 
days earlier, and history of a blood clot in this limb.  He 
was diagnosed with varices of the left leg.  

A January 1994 medical report shows that the veteran was, at 
that time, a prison inmate who was referred for treatment of 
left leg swelling and an admitting diagnosis of possible deep 
venous thrombosis of the left leg.  The physician noted the 
veteran's history of deep venous thrombosis of the left leg.  
However, after examination, the final diagnosis was no 
evidence of deep venous thrombosis.  The veteran was 
dismissed from the hospital and returned to prison.  

In 1993 and 1994, the RO received an extensive collection of 
the veteran's medical records from DeKalb County Hospital, 
the SSA, Grady Memorial Hospital, and VA, all of which cover 
the period from 1984.  With regard to their content, these 
records are mostly duplicative of evidence already discussed 
above, as they show that the veteran received inpatient 
domiciliary-style psychotherapy and group counseling for 
psychiatric problems related to schizophrenia, 
schizoaffective disorder, and paranoid and delusional 
behavior with elements of grandiosity.  They are relevant for 
showing that the veteran was treated for seizures in January 
1984, and that he related a history at that time of having 
been struck on the head by a crane while working on a 
construction job approximately 3 months earlier.  A January 
1984 CT scan of his head revealed normal findings.  

Also associated with the above collection is a medical 
summary from Grady Memorial Hospital, dated in 1985, which 
shows that the veteran reported that he was in good health 
until February 1985, when he was involved in a motor vehicle 
accident and thereafter immediately developed low back and 
left leg pain, but with no other obvious injury or symptoms.  
He began seeing a chiropractor for his back and leg symptoms, 
and reported that in March 1985 he began to notice that his 
left leg pain, swelling, and throbbing symptoms become 
chronic.  Examination and treatment revealed a thrombosis of 
his deep venous system in his left lower extremity, and he 
was placed on anticoagulant medication to prevent recurrence 
of another thrombus.  The summary shows treatment for left 
leg symptoms until October 1985, which were manifest by 
persistent pain and swelling, but no recurrence of thrombus 
recurrence.  The impression was post-thrombophlebetic 
syndrome.  The physician who wrote the summary expressed his 
opinion that the veteran's persistent left leg pain and 
chronic swelling was indicative of a likely diagnosis of 
post-thrombophlebetic syndrome due to prior deep venous 
thrombus.  He further stated that though there was no way to 
establish the true etiology of the left leg thrombus, an 
acute trauma from the February 1985 automobile accident was 
much more likely the cause than a spontaneous cause or one 
that was related to his chiropractic treatment.

A June 1985 letter from Barry N. Jones, M.D., P.C., has been 
associated with this collection of records.  Dr. Jones' was a 
psychiatrist who interviewed the veteran on behalf of the 
Disability Adjudication Section of the Georgia Department of 
Human Resources.  The letter shows that in the course of the 
interview, the veteran reported that the onset of his 
psychiatric difficulties began in September 1983, when he was 
taken to an emergency room by his family for "a seizure."  
He related a history of having been hit on the head with a 
piece of equipment while working for Williams Brothers Lumber 
Company approximately eight months prior to onset of seizure 
disorder.  He also related a history of back pain and, most 
recently, a diagnosis of deep vein thrombosis.  He denied 
having any history of surgical procedures.  Dr. Jones' 
diagnosis was borderline personality organization with 
narcissistic features, and anxiety and depressive neurosis, 
mixed.

The above collection also includes a February 1986 letter 
from the DeKalb County Board of Health to the Disability 
Adjudication Section of the Georgia Department of Human 
Resources, in which a counselor stated that the veteran had 
seizures which were associated with a head injury that had 
been sustained while an employee of Williams Brothers.  
According to the counselor's letter, the veteran had denied 
having any history of seizures prior to sustaining this head 
injury, and that this was also confirmed by the veteran's 
brother.  (Contrarily, a 1985 counseling report from DeKalb 
County Mental Health shows that the veteran's brother had 
indicated that the veteran may have had a history of seizures 
prior to his head injury at Williams Brothers.  No specific 
date of onset was given, however.) 

In a September 1997 statement to VA, the NPRC reported that 
it searched for the military records of the Headquarters, 1st 
Missile Battalion, 57th Artillery, which the veteran reported 
to have been his assigned military unit during his period of 
active service, while he was stationed in Okinawa and 
temporarily stationed in Uijongbu, Republic of Korea.  A 
specific search for the morning reports of that unit for the 
period from December 1, 1962, to February 28, 1962, was 
conducted pursuant to the veteran's allegation that he was 
stabbed in the back during a violent altercation with other 
American soldiers during that period.  However, according to 
the statement of the NPRC, a search of these records did not 
contain mention of the veteran's name.  

In a December 1997 medical report to VA, Richard C. Sposato, 
M.D., of Lincoln Neurology, reported that when he first began 
treating the veteran in 1991 and 1994, the veteran informed 
Dr. Sposato that he began experiencing seizures in the mid-
1970's, around 1976.  According to Dr. Sposato, this was the 
year in which the veteran (as shown by the aforementioned 
medical records) had blacked out and was taken to a hospital 
where he was evaluated but not kept.  The veteran now told 
Dr. Sposato that he began to have blackout episodes since 
1967, the first of which occurred while he was working for 
United States Steel in Chicago, in which he reported he 
passed out on the job and was taken to a nursing station and 
then returned to work.

Dr. Sposato also wrote that the veteran reported to him that 
during his period of military service, he had been stabbed in 
his lower back in November 1962, and was involved in an 
automobile accident during service in Germany in 1965.  Dr. 
Sposato reported that he reviewed all the medical evidence 
contained in veteran's claims folders, including the records 
of treatment regarding the blackout episode of May 1975, and 
the 1984 records showing that the veteran sustained a head 
injury after being struck by a cement bucket.  The examiner 
looked but could not find any record from a medical station 
at United States Steel in Chicago which indicated that the 
veteran had experienced a seizure in 1967.  Dr. Sposato 
reported that he conducted a neurological evaluation of the 
veteran.

In a December 1997 addendum letter to the above report, Dr. 
Sposato wrote the following statement:

"...(I)f we could document that (the veteran) 
truly had seizures within five years of the motor 
vehicle accident which occurred while he was in 
the United States Army in Germany, then possibly 
we could state a relationship between his present 
seizures and the incident which occurred while he 
was (on active duty).  (The veteran) brought up 
that he had been working for a steel mill in 
Chicago in 1967 and was brought to a nursing 
station having passed out, I think it is quite 
likely that he could of (sic) suffered heat 
exhaustion, heat stroke or dehydration.  Possibly 
this was related to his employment with United 
States Steel and not to the incident that occurred 
while he was in the United States Army.

To reiterate, I reviewed this man's record 
carefully, including material from Atlanta, 
Georgia, and I do not see any material 
contemporaneously written indicating that he had 
seizures within five years of his discharge from 
the United States Army."

II.  Analyses

(a.)  Whether new and material evidence 
was submitted to reopen a claim of 
service connection for a stab wound of 
the back, to include the issue of 
whether the November 1989 decision is 
final.

38 C.F.R. § 3.103 (1999) provides that a claimant has the 
right to written notice of a decision made by VA on his or 
her claim affecting the payment of benefits or the granting 
of relief.  38 C.F.R. § 3.104 (1999) provides that a decision 
of a duly constituted rating agency or other agency of 
original jurisdiction shall be final and binding on all field 
offices of VA as to conclusions based on the evidence on file 
at the time VA issues written notification to the claimant 
(and his or her representative) in accordance with 
38 U.S.C.A. § 5104 (West 1991).

The case on appeal involves the issue of finality of the 
November 1989 RO decision.  This was the decision which 
initially denied the veteran's claim of entitlement to 
service connection for a stab wound of his back.  The 
determination of whether this decision is final hinges upon 
the question of whether or not the veteran received notice of 
this decision.  The Board noted that the veteran had changed 
his mailing address during the period in question.  
Specifically, prior to August 1989, his stated address was 
2136 Potter, Lincoln, Nebraska 68504.  In an August 1989 
written statement, the veteran listed his mailing address as 
Post Office Box 80141.  Then, in a November 1989 written 
statement, he listed his mailing address as 1431 D Street, 
Lincoln, Nebraska.  

The Board also notes that the file contains a letter, dated 
in June 1990, that the RO sent to the veteran at Post Office 
Box 80141, Lincoln, Nebraska 68501.  The veteran responded 
with a July 1990 letter, in which he listed his mailing 
address as 1431 D Street, Apartment #11, P.O. Box 80141, 
Lincoln, Nebraska.  This indicates that Post Office Box 80141 
is the same address as 1431 D Street, and therefore the 
veteran changed addresses only once after leaving his address 
as 2136 Potter.

When the RO sent the veteran a letter in December 1989 to 
notify him of the November 1989 decision, it was sent to 2136 
Potter, Lincoln, Nebraska 68504.  Notwithstanding this 
discrepancy, there is no indication in the file that the 
December 1989 notification letter was returned to the RO as 
undeliverable.  Furthermore, the veteran has never 
subsequently contended that he did not receive notice of the 
November 1979 decision.  Thus, under the presumption of 
regularity of the official acts of public officers, it is 
presumed that the December 1989 notice letter was mailed by 
VA employees to the veteran's address at 2136 Potter on the 
date indicated, and that the U.S. Postal Service had duly 
forwarded it to the veteran at his address at 1431 D Street, 
P.O. Box 80141.  Gold v. Brown, 7 Vet. App. 315 (1995).  The 
November 1989 RO decision denying service connection for a 
stab wound of the back is therefore final.

As discussed above, service connection for a stab wound of 
the back was denied previously by the RO in a November 1989 
decision, which was not timely appealed by the veteran 
following notification.  Under such circumstances, the 
decisions of the RO are final, with the exception that the 
appellant may later reopen his claim for a de novo review of 
the claim on the merits if new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 1991).  Therefore, it 
must first be determined whether or not new and material 
evidence has been submitted such that the claim may now be 
reopened.  38 C.F.R. § 3.156(a) defines new and material 
evidence as evidence which had not been submitted previously 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The U.S. Court of Appeals for Veterans Claims (Court), in the 
cases of Winters v. West, 12 Vet. App. 203 (1999), and Elkins 
v. West, 12 Vet. App. 209 (1999), has prescribed a three-step 
process for reopening claims that would make Board decisions 
consistent with the Federal Circuit's holding in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The three-step process 
prescribed by the Court is as follows:  

(1)  there must be a determination of whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); 

(2)  if new and material evidence has been presented, 
immediately upon reopening it must be determined whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); 

(3)  if the claim is well grounded, the case may be evaluated 
on the merits after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  

The evidence to be considered must include all the evidence 
received since the last final denial on the merits of the 
claim.  Glynn v. Brown, 6 Vet. App. 523 (1994).  For purposes 
of making such a determination, the credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

The final RO decision of November 1989 denied the veteran's 
claim of service connection for a stab wound of the back 
based on the veteran's service medical records.  The service 
medical records contain absolutely no evidence to 
substantiate his assertions that he had sustained a stab 
wound or any other penetrating flesh injury of his back 
during active duty.  

Evidence submitted since the time of the November 1989 RO 
decision consists of various VA and private medical reports 
covering the period from 1975 to 1997, various written 
statements from the veteran in support of his claim, and his 
oral testimony as presented at a July 1992 RO hearing before 
the undersigned Board Member.  These show that, beginning 
with an August 1991 VA examination, the veteran was noted to 
have what appeared to be a well-healed scar which was 
residual to a stab wound, located in his upper lumbar region 
of his low back.  The August 1991 VA medical report, and 
thereafter all private and VA medical records dated 
subsequent to August 1991 which mention the stab wound 
residual, attribute this injury to a stabbing which occurred 
during the veteran's military service according to the 
history presented by the veteran.  

Unlike a chronic illness, a stab wound is a traumatic injury 
which, by common sense reasoning, is fixed in time to when it 
was sustained.  In the present case, the veteran alleges that 
the wound occurred at some time during his military service 
from June 1962 to June 1965.  The current medical reports, 
dated many years after that time period, show that various 
physicians have attributed the veteran's stab wound residual 
to his period of active service.  However, it is clear and 
obvious that this conclusion is based solely on the veteran's 
subjective recitation of his version of historical events, 
and not based on any personal or actual knowledge of the 
stabbing incident on the part of the treating physician.  
Additionally, these physicians do not state that they were 
present in service with the veteran when the alleged stabbing 
occurred, and the veteran himself, according to his 1992 
hearing testimony, was unable to recall the medical facility 
where he was treated for his stab wounds while in service.  
Where the facts show that the veteran received treatment from 
a physician many years after service, and the conclusion 
reached by the physician is clearly based solely on the 
history provided by the veteran, the Board is not bound to 
accept the medical conclusions and/or opinions of a 
physician.  Reonal v. Brown, 5 Vet. App. 458 (1993); See 
Swann v. Brown, 5 Vet. App. 229 (1993).

Evidence considered previously by the RO in its final 
decision of November 1989 was the veteran's service medical 
records.  These are completely devoid of any mention of 
treatment for a stab wound, or any residual of a penetrating 
injury at the region of his low back while in service.  
Therefore, the only evidence of the occurrence of a stab 
wound of the back resulting in a scar during active duty is 
the veteran's own uncorroborated and unsubstantiated 
statements.  In November 1989, the RO presented a decision 
which rejected this factual premise.  In the present case, 
the veteran has obtained documentation of his version of 
events regarding the cause of his back scar into the official 
medical record by getting his treating physicians to merely 
repeat in their reports what the veteran had told them.  
Therefore, these medical records are simply presenting a 
repackaged but identical factual premise to connect his back 
scars to service, based on his own account of what he alleges 
to have happened to him while serving in uniform.  In issues 
of newness and materiality of evidence to reopen a claim, 
where medical evidence is clearly based on the veteran's own 
account of his service and medical history, and the agency of 
original jurisdiction which issued the final decision had 
previously rejected this account, the evidence is not 
material and the claim may not be reopened.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The veteran's appeal in this 
regard is therefore denied.

(b.)  Entitlement to service connection 
for a seizure disorder and for left leg 
edema, variously diagnosed as phlebitis 
and deep vein thrombosis.

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The issue before the Board is whether the appellant 
has presented evidence of well-grounded claims of service 
connection for 
a seizure disorder and for left leg edema (the latter claimed 
disability variously diagnosed as phlebitis and deep vein 
thrombosis).  If not, the appeal of the denials of these two 
claims must fail, because the Board has no jurisdiction to 
adjudicate the claims.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  In this regard, the Board notes that the veteran's MOS 
during military service was as a Medical Specialist, which 
corresponded to the civilian occupation of a hospital 
attendant, thus indicating that he received some medical 
training while in service.  Proper appellate review requires 
discussion of the medical opinion of the appellant himself 
where the facts show him to have been in receipt of some 
medical training, as a failure to discuss such an opinion 
constitutes error.  Pond v. West, 12 Vet. App. 341 (1999).

The Board acknowledges that the veteran, who left service 
with the rank of Private, First Class, had held a Medical 
Specialist's MOS during his period of service.  However, any 
medical training that he may have received in the course of 
his duties as a low-ranking enlisted man and hospital 
attendant would not have endowed him with sufficient medical 
knowledge to establish a relationship, based on his own 
expertise, between his period of active duty and his current 
seizure disorder and post-thrombophlebetic syndrome of the 
left lower extremity.  Furthermore, the evidence shows that 
after he left service he earned a college degree in economics 
and then pursued careers in truck driving and construction.  
There is no indication that in his post-service years he 
sought to enhance and develop whatever limited and 
rudimentary medical skills he may have possessed by dint of 
his military training.  As such, the nexus opinions he 
presents are no better than that which would be given by a 
layperson, and are thus without probative value. 

As the veteran is not possessed of the requisite level of 
medical knowledge to be able to offer a medical opinion which 
would be on par with that presented by a duly trained and 
licensed medical professional, he is therefore not competent 
to provide medical nexus evidence.  His statements in this 
regard are thus entitled to no probative weight.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). 

In the present case, the veteran essentially maintains that 
he should be granted service connection for a seizure 
disorder and for left leg edema, which he claims to have been 
incurred or to be otherwise attributable to his period of 
active service.  The service medical records show a normal 
neurological system, cardiovascular system and lower 
extremities on enlistment examination in June 1962.  
Thereafter, while the medical evidence clearly establishes 
that during service he sustained a closed head injury without 
loss of consciousness from a December 1964 motor vehicle 
accident, all medical findings throughout his period of 
service show no findings, diagnosis or treatment pertaining 
seizures, or to vascular problems as they relate to his left 
lower extremity. 

The post-service medical records do not show that the veteran 
had received any treatment for episodes of loss of 
consciousness until 1975, seizures until 1984, nor treatment 
for a vascular disorder of his left leg until 1985, all of 
which occurred many years post-service.  Significantly, the 
medical evidence tends to indicate a correlation between his 
seizures and a work-related head injury in 1983, in which he 
struck his head on a large, suspended cement bucket.  In a 
definitive opinion, Dr. Sposato stated in December 1997 that, 
after reviewing the veteran's claims files, he could find no 
evidence which would support the conclusion that the veteran 
had onset of his current seizure disorder within five years 
after his December 1964 in-service head injury, such that an 
opinion relating the two could be provided.  The 1985 medical 
summary from Grady Memorial Hospital also shows that the 
treating physician regarded the veteran's vascular problems 
of his left leg to be of uncertain etiology, but more likely 
attributable to a February 1985 automobile accident.

All the objective medical evidence associated with the file 
does not establish a nexus between the current diagnoses of 
seizure disorder and post-thrombophlebetic syndrome of the 
left leg and the veteran's period of active service.  For a 
service connection claim to be deemed plausible, there must 
be competent medical evidence of both a current disability 
and competent medical evidence of a causal relationship 
between that current disability and service.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  The veteran's own uncorroborated 
and inconsistent assertions of onset of seizures during 
service, which he relates to his automobile accident during 
active duty, and his assertions of a relationship between his 
left leg thrombophlebitis and his military service, are 
insufficient to well ground his claim.  As previously 
discussed, he does not possess the requisite knowledge to 
present cogent medical opinions of any probative value which 
would associate his present disabilities with his period of 
active service.  Pond v. West, 12 Vet. App. 341 (1999); See 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, his claims for 
service connection for seizures and for post-thrombophlebetic 
syndrome of the left lower extremity are not well grounded 
and must be denied


ORDER

The application to reopen a claim of service connection for a 
stab wound of the back is denied.

The claim of service connection for a seizure disorder is not 
well grounded; the appeal is therefore denied.

The claim of service connection for left leg edema, variously 
diagnosed as phlebitis and deep vein thrombosis, is not well 
grounded; the appeal is therefore denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 
- 28 -


- 20 -


